Title: To Alexander Hamilton from Gouverneur Morris, 5 January 1801
From: Morris, Gouverneur
To: Hamilton, Alexander



Washington 5 Jany. 1801
My dear Sir

I have received your favors of the 24th. and 26th of last Month. I am much oblig’d by both.
The Convention with france will be ratified sub Modo. Such at least is my Opinion. I wish 1st to strike out the 2d & 3d Articles 2dly. to fix a Limitation of Time. The 2d Art. ⟨by⟩ suspending the Operation admits the Existence of former ⟨Tr⟩eaties. The Restitution of our Trophies stipulated by the 3d Art: may damp the Spirit of our Country. That Nation which will permit Profit or Convenience to stand in Competition with Honor is on the steep Descent to Ruin. If with the Exception of those Articles and a Limitation of Time the Convention be mutually ratified I shall think it no very bad Bargain. Will the french Consul ratify it when so curtaild and limited? Perhaps if his Affairs are prosperous he will not. Some Gentlemen propose adding a Clause to declare that it shall not prejudice former Treaties. This appears dangerous because, if afterwards ratified without that Clause, such Ratification may be construed as an assent to the Conduct which the Declaration was intended to obviate.
On the Election between Messrs. J. & B. there is much Speculation. Some, indeed most, of our Eastern friends are warm in Support of the latter. And their Pride is so much up about the Charge of Influence that it is dangerous to give an Opinion. I trust they will change or be disappointed for they appear to be moved by Passion only. I have, more at the Request of others than from my own Motion, suggested certain Considerations not quite unworthy of Attention but it is dangerous to be impartial in Politics. You who are temperate in drinking have never perhaps noticed the awkward Situation of a Man who continues to be sober after the Company are drunk.
Adieu My dear Sir   God bless you and send you many happy Years

Gouvr Morris
Alexander Hamilton Esqr.New York
